                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

HILYERD WILLIAMS                                 §
                                                 §
V.                                               §           A-18-CA-384-LY
                                                 §
DR. WEI-ANN LIN,                                 §
NURSE MARTINEZ,                                  §
SGT. PARKER, BASTROP COUNTY                      §
JAIL, and CMA BARRIGA                            §



                      SECOND REPORT AND RECOMMENDATION
                       OF UNITED STATES MAGISTRATE JUDGE

TO:    THE HONORABLE LEE YEAKEL
       UNITED STATES DISTRICT JUDGE

       The Magistrate Judge submits this Report and Recommendation to the District Court

pursuant to 28 U.S.C. §636(b) and Rule 1(f) of Appendix C of the Local Court Rules of the United

States District Court for the Western District of Texas, Local Rules for the Assignment of Duties to

United States Magistrate Judges.

       Before the Court are Plaintiff’s complaint [#1], Plaintiff’s more definite statement [#6], the

Motion for Summary Judgment filed by Defendants Martinez, Parker, Barriga, and the Bastrop

County Jail [#22], Defendant Lin’s Motion for Summary Judgment [#23], Plaintiff’s Motion for

Summary Judgment [#33], Defendant Lin’s response [#34], Plaintiff’s reply [#36], Plaintiff’s

addendum to his complaint [#35], Plaintiff’s “Motion for Defendants’ Summary Claim” [#38], and

Plaintiff’s “Statement of the Case” [#39]. Plaintiff, proceeding pro se, has been granted leave to

proceed in forma pauperis.



                                                 1
       The Court issued a Report and Recommendation in this case on March 4, 2019,

recommending that Plaintiff’s claims against the Bastrop County Jail be dismissed with prejudice

for failure to state a claim upon which relief can be granted, the defendants’ motions for summary

judgment be granted, and the Court render a take nothing judgment. After the Court issued its

Report and Recommendation, Plaintiff filed his own motion for summary judgment and a

supplement to his complaint. The District Court returned the case to the undersigned to consider

Plaintiff’s newly filed motion and pleadings.

                                  STATEMENT OF THE CASE

       At the time he filed his complaint pursuant to 42 U.S.C. § 1983, Plaintiff was confined in the

Bastrop County Jail. Plaintiff asserts he arrived at the Bastrop County Jail on April 11, 2018.

According to Plaintiff, he informed Nurse Martinez on that day that he had a small pain in his back

and needed to be on the bottom bunk. Plaintiff asserts he made the same statement several days

later. Medical staff allegedly told Plaintiff he had no history of back problems and denied his

request. Plaintiff was, however, provided Motrin for his pain. On May 2, 2018, Plaintiff fell on his

back while trying to jump into his bunk. Plaintiff complains Bastrop County officers removed him

from his cell by placing him in a wheelchair and placing his lower legs in a sheet. He claims this

aggravated his back injury. He further complains he was left in a cell for 30 minutes before he was

transported to a hospital. At the hospital, Plaintiff was diagnosed with a back contusion and

prescribed naproxen and Flexeril.

       Plaintiff sues Dr. Wei-Ann Lin, Nurse Martinez, Sgt. Parker, CMA Barriga, and the Bastrop

County Jail. He seeks an unspecified amount of monetary damages and an order requiring the jail

to install ladders on the bunk beds.


                                                 2
       After consideration of Plaintiff’s complaint, he was ordered to file a more definite statement

specifying what acts each defendant did to violate his constitutional rights. Plaintiff alleges Dr. Lin

refused his request for a lower bunk on multiple occasions. With regard to Nurse Martinez Plaintiff

alleges she caused him pain when assessing Plaintiff’s injury. Plaintiff asserts she squeezed his “foot

and leg very hard before she lifted it and began swinging and yanking it very wildly thinking [he]

was lying about [his] injury.” Plaintiff claims CMA Barriga refused to give him an x-ray or help.

Plaintiff also claims Sgt. Parker improperly removed Plaintiff from his cell using a wheelchair and

blanket. After his return from the hospital, Plaintiff alleges he was not given the medicine he was

prescribed.

       The Court ordered service on the defendants with the exception of the Bastrop County Jail.

The Bastrop County Jail is not a legal entity capable of being sued. See Guidry v. Jefferson County

Detention Center, 868 F. Supp. 189, 191 (E.D. Tex. 1994) (holding that the Jefferson County

Detention Center is not a legal entity subject to suit); Darby v. Pasadena Police Dep’t, 939 F.2d 311

(5th Cir. 1991) (holding that police and sheriff’s departments are governmental subdivisions without

capacity for independent legal action). Therefore, Plaintiff’s claims against Defendant should be

dismissed pursuant to 28 U.S.C. § 1915(e).

       The remaining defendants move for summary judgment. They assert their entitlement to

qualified immunity. Defendants argue Plaintiff is unable to establish they acted with deliberate

indifference. Dr. Lin additionally argues Plaintiff’s claims brought against her in her official

capacity are barred by Eleventh Amendment immunity. Also, Dr. Lin asserts Plaintiff’s complaint

should be dismissed for Plaintiff’s failure to exhaust his administrative remedies.




                                                  3
       Plaintiff filed an untimely Motion for Summary Judgment after the Court issued its Report

and Recommendation.1 Plaintiff clarifies he is seeking $12.2 million against the defendants.

Plaintiff additionally complains jail employees committed a crime when his legal mail from the

Court was opened outside of his presence. In his “Addendum” it appears Plaintiff is explaining he

did not timely respond to the motions for summary judgment, because he had mail problems at the

jail. The Court subsequently granted Plaintiff an extension of time and Plaintiff has had the

opportunity to respond to the defendants’ motions for summary judgment. In sum, Plaintiff argues

Defendants’ motion for summary judgment should be denied because he has proven he suffered a

back injury at the jail. He relies on the medical records from the hospital.

                                  DISCUSSION AND ANALYSIS

       A.      Summary Judgment Standard

       A court will, on a motion for summary judgment, render judgment if the evidence shows that

there is no genuine issue as to any material fact and that the moving party is entitled to a judgment

as a matter of law. Eason v. Thaler, 73 F.3d 1322, 1325 (5th Cir. 1996); Int’l Shortstop, Inc. v.

Rally’s Inc., 939 F.2d 1257, 1263 (5th Cir. 1991), cert. denied, 502 U.S. 1059 (1992). When a

motion for summary judgment is made and supported, an adverse party may not rest upon mere

allegations or denials but must set forth specific facts showing there is a genuine issue for trial. Ray

v. Tandem Computers, Inc., 63 F.3d 429, 433 (5th Cir. 1995); FED. R. CIV. P. 56.

       Both movants and non-movants bear burdens of proof in the summary judgment process.

Celotex Corp. v. Catrett, 477 U.S. 317 (1986). The movant with the burden of proof at trial must



       1
          The scheduling order issued in this case required dispostive motions to be filed on or
before January 7, 2019.

                                                   4
establish every essential element of its claim or affirmative defense. Id. at 322. In so doing, the

moving party without the burden of proof need only point to the absence of evidence on an essential

element of the non-movant’s claims or affirmative defenses. Id. at 323-24. At that point, the burden

shifts to the non-moving party to “produce evidence in support of its claims or affirmative defenses

. . . designating specific facts showing that there is a genuine issue for trial.” Id. at 324. The non-

moving party must produce “specific facts” showing a genuine issue for trial, not mere general

allegations. Tubacex v. M/V Risan, 45 F.3d 951, 954 (5th Cir. 1995).

       In deciding whether to grant summary judgment, the Court should view the evidence in the

light most favorable to the party opposing summary judgment and indulge all reasonable inferences

in favor of that party. The Fifth Circuit has concluded “[t]he standard of review is not merely

whether there is a sufficient factual dispute to permit the case to go forward, but whether a rational

trier of fact could find for the non-moving party based upon the evidence before the court.” James

v. Sadler, 909 F.2d 834, 837 (5th Cir. 1990) (citing Matsushita, 475 U.S. at 586)). To the extent

facts are undisputed, a Court may resolve the case as a matter of law. Blackwell v. Barton, 34 F.3d

298, 301 (5th Cir. 1994).

       B.      Eleventh Amendment Immunity

       Defendant Lin contends the claims brought against her in her official capacity are barred by

the Eleventh Amendment. The Eleventh Amendment generally divests federal courts of jurisdiction

to entertain suits directed against states. Port Auth. Trans-Hudson v. Feeney, 495 U.S. 299, 304

(1990). The Eleventh Amendment may not be evaded by suing state agencies or state employees in

their official capacity because such an indirect pleading remains in essence a claim upon the state

treasury. Green v. State Bar of Texas, 27 F.3d 1083,1087 (5th Cir. 1994).


                                                  5
       Defendant Lin indicates she is the medical director for Bastrop County, Texas. Accordingly,

the claims brought against her in her official capacity are directed at Bastrop County, not the State

of Texas. As such, Eleventh Amendment immunity is not applicable in this case.

       C.      Exhaustion of Administrative Remedies

       Defendant Lin suggests Plaintiff’s complaint should be dismissed for his failure to exhaust

his administrative remedies. The law is clear “[n]o action shall be brought with respect to prison

conditions under section 1983 of this title, or any other Federal law, by a prisoner confined in any

jail, prison, or other correctional facility until such administrative remedies as are available are

exhausted.” 42 U.S.C. § 1997e(a). The Fifth Circuit takes a strict approach to exhaustion. Dillon

v. Rogers, 596 F.3d 260, 268 (5th Cir. 2010).

       Plaintiff indicates he filed a grievance on April 22, 2018, requesting a lower bunk

assignment. According to Plaintiff, jail officials responded through “medical.” However, in

Plaintiff’s complaint, he does not request injunctive relief in the form of a bottom bunk assignment.

Rather, Plaintiff requests the installation of ladders on the bunks and compensation for his pain and

suffering and future medical expenses, as a result of his May 2, 2018 fall. Thus, Plaintiff’s April 22,

2018 grievance did not operate to exhaust his administrative remedies regarding the claims made in

Plaintiff’s complaint.

       Plaintiff executed his complaint on May 2, 2018, the same day of his fall. Plaintiff did not

provide the Court with any evidence he filed a grievance after his May 2, 2018 fall. Accordingly,

Plaintiff has failed to establish he exhausted his administrative remedies before he filed his civil

rights complaint.




                                                  6
        D.      Qualified Immunity

        In addition, Defendants are entitled to qualified immunity. A government official performing

a discretionary function is entitled to qualified immunity unless his actions violate a clearly

established right of which a reasonable person would have known. Harlow v. Fitzgerald, 457 U.S.

800, 818 (1982). Where, as here, a defendant invokes qualified immunity in a motion for summary

judgment, it is the plaintiff’s burden to show that the defendant is not entitled to qualified immunity.

See Brown v. Callahan, 623 F.3d 249, 253 (5th Cir. 2010). That is, the plaintiff must present

evidence sufficient to create a genuine dispute of material fact as to whether (1) the official’s conduct

violated a constitutional right of the plaintiff, and (2) the constitutional right was clearly established

so that a reasonable official in the defendant’s situation would have understood that his conduct

violated that right. See id.; Pearson v. Callahan, 555 U.S. 223, 232 (2009).

        E.      Medical Care2

        To succeed on a claim of inadequate medical care, Plaintiff must establish the defendants

were deliberately indifferent to his serious medical condition, “an extremely high standard to meet.”

Domino v. Tex. Dept of Criminal Justice, 239 F.3d 752, 756 (5th Cir. 2001); see also Farmer v.

Brennan, 511 U.S. 825, 835 (1994) (“[A] prison official cannot be found liable under the Eighth

Amendment ... unless the official knows of and disregards an excessive risk to inmate health or

safety....”). An incorrect medical diagnosis is not sufficient to establish a claim. Domino, 239 F.3d



        2
           Because Plaintiff was a pretrial detainee at the time in question, his rights derive from the
Fourteenth Amendment, not the Eighth Amendment. See Hare v. City of Corinth, 74 F.3d 633, 639
(5th Cir. 1996) (en banc) (stating that pretrial detainee’s rights “flow from both the procedural and
substantive due process guarantees of the Fourteenth Amendment”). Having said this, because the
standard is essentially the same for both pretrial detainees and post-conviction prisoners, cases
applying the Eighth Amendment are still relevant to the Court’s analysis.

                                                    7
at 756. Also, disagreement with a course of medical treatment will not suffice. See Norton v.

Dimazana, 122 F.3d 286, 292 (5th Cir. 1997); Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir.

1991). Plaintiff has failed to provide the Court with summary judgment evidence showing jail

officials “refused to treat him, ignored his complaints, intentionally treated him incorrectly, or

engaged in any similar conduct that would clearly evince a wanton disregard for any serious medical

needs.” Johnson v. Treen, 759 F.2d 1236, 1238 (5th Cir. 1985).

        Instead, Defendants present summary judgment evidence demonstrating, Plaintiff was

transferred from Oldham County to the Bastrop County Jail on April 11, 2018. Upon his arrival,

Certified Medical Assistant Martinez performed an initial medical intake. That night, Martinez

notified Dr. Lin that Plaintiff has back pain and was wanting to see a doctor and have a lower bunk.

According to Dr. Lin, Bastrop County Jail inmates request bottom bunks on a daily basis. Due to

the lack of availability, she explained lower bunks are only provided if a prisoner has a serious

medical condition that requires it. Dr. Lin asserts she reviewed Plaintiff’s medical information and

denied the request for a bottom bunk because Plaintiff did not meet the medical criteria, did not

present any serious medical condition or any serious risk of serious injury, and is six feet tall and

could safely transition from the top bunk. Dr. Lin also prescribed prescription-strength Motrin to

Plaintiff for treatment of his minor back pain. Six days later, Plaintiff allegedly informed a different

certified medical assistant he needed an x-ray of his back due to a car accident that occurred prior

to his incarceration. Two hours after Plaintiff provided the medical assistant with this information,

he allegedly reported he may have scoliosis. Dr. Lin reports she denied Plaintiff’s request for an x-

ray.




                                                   8
       On May 2, 2018, after Plaintiff’s fall, several officers assisted in moving Plaintiff from the

cell of his floor to a “sick cell” in the medical department. Dr. Lin reports she instructed jail

personnel to have EMS transport Plaintiff to Dell Seton Hospital for an x-ray and evaluation. The

doctors at Dell Seton Hospital concluded Plaintiff suffered a bruise on his back and prescribed

Naprosyn and Flexeril, a muscle relaxer. Upon his return from the hospital, Dr. Lin evaluated

Plaintiff in person and in conformity with the ER physician’s recommended treatment, she

prescribed the continued use of Motrin, Baclofen, a lower bunk for two weeks, and a muscle rub

ointment. She explains she substituted Motrin for Naprosyn, which is in the same class as Motrin,

because Plaintiff was already taking it prior to his ER visit. She further explains she substituted

Baclofen for Flexeril, because Flexeril has a sedative effect and is not used in the Bastrop County

Jail. Four days later, Plaintiff improperly shared his prescription medication with another inmate,

in violation of the jail’s policies. As a result, the Motrin and Baclofen were discontinued. Plaintiff

was released from jail on June 7, 2018.

       The undisputed summary-judgment evidence demonstrates the defendants were not

deliberately indifferent to Plaintiff’s serious medical needs. Accordingly, summary judgment is

appropriate.

       F.      Legal Mail

       Plaintiff does not make clear whether he is attempting to raise an additional legal claim

regarding his mail or whether Plaintiff is simply explaining his delay in this case. To the extent he

is attempting to raise a new claim Plaintiff’s claim fails. Plaintiff fails to allege any facts showing

the defendants named in this lawsuit had anything to do with his mail. This failure is fatal to his

claims against these defendants. See Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d


                                                  9
744, 748 (5th Cir. 1987); see also Thompson v. Steele, 709 F.2d 381, 382 (5th Cir. 1983) (observing

“[p]ersonal involvement is an essential element of a civil rights cause of action”).

                                     RECOMMENDATION

       It is therefore recommended that Plaintiff’s claims against the Bastrop County Jail be

DISMISSED WITH PREJUDICE for failure to state a claim upon which relief can be granted

pursuant to 28 U.S.C. § 1915(e). It is further recommended that the remaining defendants’ Motions

for Summary Judgment [#22-23] be GRANTED and a take nothing judgment be rendered. It is

finally recommended that Plaintiff’s Motion for Summary Judgment [#33] be DENIED.

                                          OBJECTIONS

       Within 14 days after receipt of the magistrate judge’s report, any party may serve and file

written objections to the findings and recommendations of the magistrate judge. 28 U.S.C. § 636

(b)(1)(C). Failure to file written objections to the proposed findings and recommendations contained

within this report within 14 days after service shall bar an aggrieved party from de novo review by

the district court of the proposed findings and recommendations and from appellate review of factual

findings accepted or adopted by the district court except on grounds of plain error or manifest

injustice. Douglass v. United Servs. Auto. Assoc., 79 F.3d 1415 (5th Cir. 1996)(en banc); Thomas

v. Arn, 474 U.S. 140, 148 (1985); Rodriguez v. Bowen, 857 F.2d 275, 276-277 (5th Cir. 1988).

       SIGNED on June 21, 2019.




                                            _____________________________________
                                            MARK LANE
                                            UNITED STATES MAGISTRATE JUDGE



                                                 10
